RONEY, Circuit Judge,
dissenting:
I respectfully dissent from the decision that the presumption of a continuing mental state and dangerousness of insanity ac-quittees is a violation of the equal protection clause of the Constitution. The criminal justice system is trying to find a solution to the difficult problem raised on the release of insanity acquittees who have wreaked grievous damage on innocent persons, only to repeat the violence. With all that we do not know about mental illness and social accountability for the acts of mentally ill persons, it is too soon for us to move into place fixed constitutional concepts that may well prevent the state systems from working their way to an acceptable solution to a complex problem. There is nothing irrational about treating a person who has committed a dangerous act, that would otherwise be criminal, differently from one who only might commit such an act if not restrained.
The Court should treat the state-initiated hearing issue as moot. The provision of Georgia Code § 27-1503 at issue here has been amended so that effective July 1,1982, a mandatory, state-initiated commitment hearing prior to indefinite commitment is required. This commendable state response to the Federal court decision, whether that decision was right or wrong, reflects a working federalism, so that litigation on that issue should terminate.
As to the burden of proof requirements, I would follow the Second Circuit’s analysis in Warren v. Harvey, 632 F.2d 925 (2d Cir. 1980). The due process clause of the Constitution surely does not require refusal to recognize the societal difference between a person who has committed a dangerous act and one who has not. Addington v. Texas, 441 U.S. 418, 99 S.Ct. 1804, 60 L.Ed.2d 323 (1979), relates to civil commitments so the holding of that case does not conflict with the Warren approach. Baxstrom v, Herold, 383 U.S. 107, 86 S.Ct. 760, 15 L.Ed.2d 620 (1966), involved a prisoner who became insane while serving a sentence for a crime that was not the result of his insanity and does not require that the law be blind to the difference.
I concur in the result reached by the Court as to the requirement of court approval for release but dissent from that portion relating to the burden of proof at the release hearing.
The basic difference I have with the Court majority focuses on the ability or inability of the legal system to distinguish between persons who have committed violent acts as a result of mental illness and those who have not. Although the certified class here may include persons whose acts were “criminal” but not violent, the law here developed applies to all. A detailed legal analysis in dissent would not be useful in this regard. Where one ends up depends on which path one starts down. I disagree with the majority’s choice of paths.